IN THE SUPREME COURT OF TI-IE STATE OF DELAWARE

TI-IERESA BAINES SMITH, and
DEPAUL SMITH, No. 68, 2017
Plaintiffs Below,
Appellants, Court Below: Superior Court of
the State of Delaware
v.
STATE OF DELAWARE, C.A. No. KlSC-l 1-018

DEPARTMENT OF SERVICES FOR
CHILDREN, YOUTH AND TI-[EIR
FAMILIES, DELAWARE DIVISION
OF FAMILY SERVICES, JENN.[FER
RANJI, VICKY KELLY,

Defendants Below,
Appellees.

cmW?WJQOBBOJCO¢QO¢WJGO’>¢OQQO¢GO§¢OJOO=W$WJCO¢

Submitted: September 20, 2017
Decided: Septernber 28, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.
0 R D E R

This 28"‘ day of September 2017, the Court having considered this matter after
oral argument and on the briefs filed by the parties has determined that the final
judgment of the Superior Court should be affirmed on the basis of and for the reasons
assigned by the Superior Court in its order dated August 3, 2016.

NOW, TI-IEREFORE, IT IS I-[EREBY ORDERED that the judgment of the
Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

rda/a

.l ice